STATE OF WEST VIRGINIA
                                                                                   FILED
                          SUPREME COURT OF APPEALS                            September 29, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
CAROLYN S. BURKHAMER,                                                         OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0521 (BOR Appeal No. 2047855)
                   (Claim No. 920050085)

A T & T CORPORATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Carolyn S. Burkhamer, pro se, appeals the decision of the West Virginia
Workers’ Compensation Board of Review. A T & T Corporation, by James W. Heslep, its
attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated April 25, 2013, in
which the Board modified an October 24, 2012, Order of the Workers’ Compensation Office of
Judges and instead authorized travel reimbursement once a week from January 23, 2012, to
March 30, 2012. In its Order, the Office of Judges reversed the claims administrator’s May 10,
2012, decision which denied travel reimbursement to pick up medications for the period from
January 23, 2012, to March 30, 2012, and instead authorized travel reimbursement for the
requested time period. The Court has carefully reviewed the records, written arguments, and
appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Burkhamer, a telephone operator, was injured in the course of her employment on
April 6, 1992, when she was electrocuted. She takes nearly thirty different medications and
travels from her home in Duck, West Virginia to Charleston, West Virginia, in order to pick up
her prescriptions. On January 19, 2012, the claims administrator sent Ms. Burkhamer a letter
stating that there had been an excessive amount of trips to pick up medication. The trips were
                                                1
often a day or two apart. In the letter, the claims administrator authorized reimbursement for
previous trips but stated that she needed to arrange to pickup her medications up once a month.
The claims administrator also stated that if she needed assistance organizing the pickup, it would
provide it. The claims administrator further offered to set up a mail order pharmacy program.
Ms. Burkhamer continued to travel to Charleston on a nearly bi-weekly basis. In a decision dated
March 10, 2012, the claims administrator denied travel reimbursement to pick up medications for
the period from January 23, 2012, to March 30, 2012.

        The Office of Judges reversed the claims administrator’s decision and authorized travel
reimbursement in its October 24, 2012, Order. It noted that A T & T Corporation argued that Ms.
Burkhamer traveled 3,768 miles in twenty-four trips to pick up medications during the requested
time period for a total cost of $1695.60. Had she filled her prescriptions in Gassaway, West
Virginia, her expenses would have been approximately $415. The Office of Judges also noted
that Ms. Burkhamer travels 157 miles, round-trip, in order to pick up her medications. She
asserted in a letter that the claims administrator chose for her to receive her medications in
Charleston. She also stated that she was informed that mail delivery was available; however, she
has had problems in the past with mail being taken from her rural mail box. Further, she denied
receiving the January 19, 2012, letter in which the claims administrator instructed her to arrange
to pick up her medications once a month. She argued that some of her medications are narcotics
and cannot be filled early, therefore making it difficult to pick up all prescriptions at once. As for
A T & T Corporation’s contention that there is a pharmacy twenty miles from her home, she
stated that it incorrectly plotted her address on a map and that she lives farther away. The Office
of Judges therefore found that Ms. Burkhamer was entitled to reimbursement for her travel
expenses during the requested time period.

        The Board of Review modified the Office of Judges’ Order in its April 25, 2013, decision
to allow Ms. Burkhamer reimbursement once a week for the requested time period for a total of
ten trips. The Board of Review found that Ms. Burkhamer traveled an excessive and
unreasonable number of times during the time period. It noted that she takes numerous
medications and there are possible problems obtaining them. However, it also found that A T &
T Corporation has asserted its willingness to assist her in organizing her medications to be
picked up once a month. This Court agrees with the reasoning and conclusions of the Board of
Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                           Affirmed.

ISSUED: September 29, 2014


                                                  2
CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                               3